Case 16-40804        Doc 43     Filed 03/04/19     Entered 03/04/19 15:00:42          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40804
         Phillip Marion King, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/30/2016.

         2) The plan was confirmed on 03/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/07/2019.

         5) The case was Converted on 01/29/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40804          Doc 43        Filed 03/04/19    Entered 03/04/19 15:00:42                Desc         Page 2
                                                      of 3



 Receipts:

          Total paid by or on behalf of the debtor                $11,287.50
          Less amount refunded to debtor                               $2.14

 NET RECEIPTS:                                                                                      $11,285.36


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $4,160.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $494.70
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,654.70

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 A.F.S. Assignee of HSBC             Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP              Unsecured         466.00        457.17          457.17        124.23        0.00
 Bankfirst Mastercard                Unsecured         942.00           NA              NA            0.00       0.00
 Becket & Lee                        Unsecured           0.00      8,935.29        8,935.29      2,427.92        0.00
 Becket & Lee                        Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank USA NA             Unsecured         711.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                   Unsecured      1,689.00       2,169.07        2,169.07        589.39        0.00
 Central DuPage Hospital             Unsecured           0.00           NA              NA            0.00       0.00
 Comcast                             Unsecured         516.00           NA              NA            0.00       0.00
 Commonwealth Edison Company         Unsecured      1,278.00            NA              NA            0.00       0.00
 Credit ONE BANK NA                  Unsecured           0.00           NA              NA            0.00       0.00
 Fifth Third Bank                    Unsecured      1,942.00            NA              NA            0.00       0.00
 Gateway One Lending & Finance LLC   Unsecured      6,000.00       7,748.78        7,748.78      2,105.53        0.00
 Great American Finance Company      Secured        1,154.00       1,005.54        1,005.54           0.00       0.00
 Household Bank                      Unsecured      2,205.00            NA              NA            0.00       0.00
 HSBC                                Unsecured           0.00           NA              NA            0.00       0.00
 HSBC/Carsons                        Unsecured         342.00           NA              NA            0.00       0.00
 LIMITED TOO / WORLD FINANCIAL       Unsecured         851.00           NA              NA            0.00       0.00
 Midland Funding LLC                 Unsecured         761.00        608.84          608.84        165.44        0.00
 Midland Funding LLC                 Unsecured         376.00        375.59          375.59        102.06        0.00
 Northwestern Medical Faculty        Unsecured           0.00           NA              NA            0.00       0.00
 Phoenix Restoration Incorporated    Unsecured         800.00      1,549.87        1,549.87        421.13        0.00
 Portfolio Recovery Associates       Unsecured         815.00        815.68          815.68        221.64        0.00
 Portfolio Recovery Associates       Unsecured      1,549.00       1,549.40        1,549.40        421.01        0.00
 Providian                           Unsecured           0.00           NA              NA            0.00       0.00
 Reward660 VISA META BANK            Unsecured         195.00           NA              NA            0.00       0.00
 Sprint                              Unsecured         327.00           NA              NA            0.00       0.00
 Syncb/GAP                           Unsecured           0.00           NA              NA            0.00       0.00
 United States Dept Of Education     Unsecured      2,380.00       4,774.08        4,774.08           0.00       0.00
 US Cellular                         Unsecured         503.00           NA              NA            0.00       0.00
 Von Maur                            Unsecured         200.00        200.00          200.00          52.31       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-40804        Doc 43      Filed 03/04/19      Entered 03/04/19 15:00:42                  Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal       Int.
 Name                               Class      Scheduled        Asserted     Allowed          Paid          Paid
 Wfnnb/EXPRESS STRUCTUR          Unsecured           739.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                 Interest
                                                               Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                 $0.00               $0.00
       Mortgage Arrearage                                         $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
       All Other Secured                                      $1,005.54                 $0.00               $0.00
 TOTAL SECURED:                                               $1,005.54                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $29,183.77            $6,630.66                   $0.00


 Disbursements:

         Expenses of Administration                                $4,654.70
         Disbursements to Creditors                                $6,630.66

 TOTAL DISBURSEMENTS :                                                                            $11,285.36


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
